DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in interviews with Kevin K. Jones on 07/18/22 and 07/21/22.
The application has been amended as follows: 
In claim 15, line 28, replace “on” with --one--, such that the limitation states, “removing, by the computing device, one of the first test and the second test that fails a respective criteria …”
In claim 20, delete the last “.” The net effect of the examiner’s amendment is that claim 20 should be concluded by only one period, not two.

Examiner’s Note  - Election/Restrictions
Claims 1-3, 7-10, and 14-20 are allowable. Claims 4-6 and 11-13, previously withdrawn from consideration as a result of a restriction requirement, are all the limitations of an allowable claim. Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement among species I-IV, as set forth in the Office action mailed on 10/31/19, is hereby withdrawn and claims 4-6 and 11-13 are hereby rejoined and fully examined for patentability under 37 CFR 1.104. In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
The applicant’s amendments of 05/18/22 have overcome the previous 112(b) rejection.
With respect to independent claim 1, the following limitations, when viewed in combination, were not found, taught, or disclosed by the prior art. Claims 2-7 depend on claim 1.
removing, by the computing device, a first benchmark test in the plurality of benchmark tests that fails a respective criteria for the first benchmark test
increasing, by the computing device, the percentage of the plurality of hosts and communicating with a new plurality of data compute nodes in the increased percentage of the plurality of hosts to cause configuration of the new plurality of data compute nodes to re-perform a second benchmark test in the plurality of benchmark tests until a set of measurements fails a respective criteria for the second benchmark test or the percentage of the plurality of hosts is all of the plurality of hosts
With respect to independent claim 8, the following limitations, when viewed in combination, were not found, taught, or disclosed by the prior art. Claims 9-14 depend on claim 8.
removing a first benchmark test in the plurality of benchmark tests that fails a respective criteria for the first benchmark test
increasing the percentage of the plurality of hosts and communicating with a new plurality of data compute nodes in the increased percentage of the plurality of hosts to cause configuration of the new plurality of data compute nodes to re-perform a second benchmark test in the plurality of benchmark tests until a set of measurements fails a respective criteria for the second benchmark test or the percentage of the plurality of hosts is all of the plurality of hosts
With respect to independent claim 15, the following limitations, when viewed in combination, were not found, taught, or disclosed by the prior art. Claims 16-20 depend on claim 15.
removing, by the computing device, one of the first test and the second test that fails a respective criteria
increasing, by the computing device, a percentage of the plurality of hosts and communicating with a new plurality of data compute nodes in the increased percentage of the plurality of hosts to cause configuration of the new plurality of data compute nodes to re-perform one of the first test and the second test until a respective criteria is failed or the percentage of the plurality of hosts is all of the plurality of hosts 
In the applicant’s response of 12/11/20, the applicant argued:

    PNG
    media_image1.png
    541
    647
    media_image1.png
    Greyscale

The examiner found this argument to be persuasive, and did not find any other art to disclose, suggest, or teach the above limitations.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Ward et al (US PgPub 20020083159) discloses designing interconnect fabrics.
Peh et al (US PgPub 20030144822) discloses generating interconnect fabric requirements.
Moran et al (US Pat 7383330) discloses a method for mapping a network fabric.
Marr et al (US Pat 10015107) discloses clustered dispersion of resource use in shared computing environments.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEONARD S LIANG whose telephone number is (571)272-2148. The examiner can normally be reached M-F 10:00 AM - 7 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ARLEEN VAZQUEZ can be reached on (571)272-2619. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LEONARD S LIANG/Examiner, Art Unit 2862                                                                                                                                                                                                        07/21/22


/ARLEEN M VAZQUEZ/Supervisory Patent Examiner, Art Unit 2865                                                                                                                                                                                                        07/22/22